October 18, 2011




                                  JUDGMENT

                     The Fourteenth Court of Appeals
                       JOHN DOUGLAS WILSON, Appellant

NO. 14-10-00943-CV                     V.

                         DELORES PATTERSON, Appellee
                             ____________________



      This cause, an appeal from the judgment in favor of appellee, DELORES
PATTERSON, signed June 21, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED. We order appellant JOHN DOUGLAS WILSON to pay all
costs incurred in this appeal.   We further order this decision certified below for
observance.